
	
		II
		Calendar No. 541
		112th CONGRESS
		2d Session
		S. 1953
		[Report No. 112–236]
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2011
			Mr. Lautenberg (for
			 himself and Mr. Rockefeller) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 13, 2012
			Reported by Mr.
			 Rockefeller, without amendment
		
		A BILL
		To reauthorize the Research and Innovative Technology
		  Administration, to improve transportation research and development, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Research and Innovative
			 Technology Administration Reauthorization Act of
			 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. National Cooperative Freight Research
				Program.
					Sec. 3. Multimodal Innovative Research Program.
					Sec. 4. Bureau of Transportation Statistics.
					Sec. 5. 5.9 GHz vehicle-to-vehicle and
				vehicle-to-infrastructure communications systems deployment.
					Sec. 6. Administrative authority.
					Sec. 7. Prize authority.
					Sec. 8. Transportation research and development.
					Sec. 9. Use of funds for intelligent transportation systems
				activities.
					Sec. 10. National Travel Data Program.
					Sec. 11. Authorization of appropriations.
				
			2.National
			 Cooperative Freight Research ProgramSection 509(d) of title 23, United States
			 Code, is amended by adding at the end the following:
			
				(6)Coordination of
				cooperative researchThe National Academy of Sciences shall
				coordinate research agendas, research project selections, and competitions
				across all transportation-related cooperative research programs conducted by
				the National Academy of Sciences to ensure program efficiency, effectiveness,
				and sharing of research
				findings.
				.
		3.Multimodal
			 Innovative Research Program
			(a)In
			 generalSubchapter I of chapter 55 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					5507.Multimodal
				Innovative Research Program
						(a)EstablishmentThe
				Secretary of Transportation shall establish a Multimodal Innovative Research
				Program (referred to in this section as the Program) in the
				Research and Innovative Technology Administration.
						(b)PurposeThe
				Program shall support—
							(1)national
				transportation policy, objectives, and goals by applying state-of-the-art
				advanced technology solutions to multimodal transportation issues; and
							(2)key partnerships
				throughout the Department of Transportation and with other Federal agencies to
				fully leverage their investments in transportation research and technology
				developments to address transportation problems at modal interfaces or
				affecting more than 1 transportation mode.
							(c)ContentThe
				Program shall—
							(1)address issues
				affecting—
								(A)policy;
								(B)cross-modal
				concerns, such as efficient and intermodal goods and passenger
				movements;
								(C)the development
				of advanced vehicle technologies;
								(D)the application
				of existing technologies; and
								(E)the integration
				of multimodal real-time transportation information systems;
								(2)competitively
				award contracts or cooperative agreements for advanced multimodal
				transportation research to facilitate practical innovative approaches to solve
				transportation problems related to attaining—
								(A)the strategic
				goals of the Department of Transportation; and
								(B)multimodal
				elements of the Transportation Research and Development Strategic Plan required
				under section 508 of title 23;
								(3)demonstrate
				transportation system applications of advanced transportation technologies,
				methodologies, policies, and decisions;
							(4)disseminate best
				practices in planning, operations, design, and maintenance of transportation
				and related systems; and
							(5)provide
				technology identification, modification, and dissemination through outreach to
				other Federal agencies, State and local transportation agencies, and other
				public, private, and academic stakeholders in the industry.
							(d)CoordinationThe
				Secretary of Transportation shall coordinate activities under this section with
				other Federal agencies, as appropriate.
						(e)Funding
							(1)In
				generalOf the amounts appropriated pursuant to section 11 of the
				Research and Innovative Technology
				Administration Reauthorization Act of 2011, $20,000,000 shall be
				made available for each of the fiscal year 2012 and 2013 to establish and
				maintain the Multimodal Innovative Research Program.
							(2)Management and
				oversightDuring each of the fiscal years 2012 and 2013, the
				Secretary of Transportation may not expend more than 1.5 percent of the amounts
				made available under paragraph (1) to carry out management and oversight of the
				Multimodal Innovative Research
				Program.
							.
			(b)Clerical
			 amendmentThe chapter analysis for chapter 55 of title 49, United
			 States Code, is amended by inserting after the item relating to section 5506
			 the following:
				
					
						5507. Multimodal Innovative Research
				Program.
					
					.
			4.Bureau of
			 Transportation Statistics
			(a)In
			 generalSubtitle III of title 49, United States Code, is amended
			 by adding at the end the following:
				
					63Bureau of
				Transportation Statistics
						
							SUBCHAPTER I—Bureau of Transportation Statistics
							Sec. 
							6301. Establishment.
							6302. Director.
							6303. Responsibilities.
							6304. National Transportation Library.
							6305. Advisory Council on Transportation
				  Statistics.
							6306. Transportation statistical collection, analysis, and
				  dissemination.
							6307. Furnishing information, data, or reports by Federal
				  agencies.
							6308. Prohibition on certain disclosures.
							6309. Data access.
							6310. Proceeds of data product sales.
							6311. Information collection.
							6312. National transportation atlas database.
							6313. Limitations on statutory construction.
							6314. Research and development grants.
							6315. Transportation statistics annual report.
							6316. Mandatory response authority for data
				  collections.
						
						IBureau of
				Transportation Statistics
							6301.EstablishmentThere is established, in the Research and
				Innovative Technology Administration, a Bureau of Transportation Statistics
				(referred to in this subchapter as the Bureau).
							6302.Director
								(a)AppointmentThe
				Bureau shall be headed by a Director, who shall be appointed in the competitive
				service by the Secretary of Transportation.
								(b)QualificationsThe
				Director shall be appointed from among individuals who are qualified to serve
				as the Director by virtue of their training and experience in the collection,
				analysis, and use of transportation statistics.
								6303.Responsibilities
								(a)Duties of the
				DirectorThe Director, who shall serve as the Secretary of
				Transportation’s senior advisor on data and statistics, shall be responsible
				for carrying out the following duties:
									(1)Ensuring that the
				statistics compiled under paragraph (6) are designed to support transportation
				decisionmaking by the Federal Government, State and local governments,
				metropolitan planning organizations, transportation-related associations, the
				private sector (including the freight community), and the public.
									(2)Establishing a
				program, on behalf of the Secretary—
										(A)to effectively
				integrate safety data across modes; and
										(B)to address gaps
				in existing safety data programs of the Department of Transportation.
										(3)Working with the
				operating administrations of the Department of Transportation—
										(A)to establish and
				implement the Bureau’s data programs; and
										(B)to improve the
				coordination of information collection efforts with other Federal
				agencies.
										(4)Continually
				improving surveys and data collection methods to improve the accuracy and
				utility of transportation statistics.
									(5)Encouraging the
				standardization of data, data collection methods, and data management and
				storage technologies for data collected by the Bureau, the operating
				administrations of the Department of Transportation, States, local governments,
				metropolitan planning organizations, and private sector entities.
									(6)Collecting,
				compiling, analyzing, and publishing a comprehensive set of transportation
				statistics on the performance and impacts of the national transportation
				system, including statistics on—
										(A)transportation
				safety across all modes and intermodally;
										(B)the state of good
				repair of United States transportation infrastructure.
										(C)the extent,
				connectivity, and condition of the transportation system, building on the
				national transportation atlas database developed under section 6312;
										(D)economic
				efficiency throughout the entire transportation sector;
										(E)the effects of
				the transportation system on global and domestic economic
				competitiveness;
										(F)demographic,
				economic, and other variables influencing travel behavior, including choice of
				transportation mode and goods movement;
										(G)transportation-related
				variables that influence the domestic economy and global
				competitiveness;
										(H)the economic
				costs and impacts for passenger travel and freight movement;
										(I)intermodal and
				multimodal passenger movement;
										(J)intermodal and
				multimodal freight movement; and
										(K)the consequences
				of transportation for the human and natural environment, sustainable
				transportation, and livable communities.
										(7)Building and
				disseminating the transportation layer of the National Spatial Data
				Infrastructure developed under Executive Order 12906, including—
										(A)coordinating the
				development of transportation geospatial data standards;
										(B)compiling
				intermodal geospatial data; and
										(C)collecting
				geospatial data that is not being collected by others.
										(8)Issuing
				guidelines for the collection of information by the Department of
				Transportation that is required for transportation statistics, modeling,
				economic assessment, and program assessment in order to ensure that such
				information is accurate, reliable, relevant, uniform and in a form that permits
				systematic analysis by the Department.
									(9)Reviewing and
				reporting to the Secretary of Transportation on the sources and reliability
				of—
										(A)the statistics
				proposed by the heads of the operating administrations of the Department of
				Transportation to measure outputs and outcomes, as required by the Government
				Performance and Results Act of 1993 (Public Law 103–62; 107 Stat. 285);
				and
										(B)other data
				collected or statistical information published by the heads of the operating
				administrations of the Department.
										(10)Making the
				statistics published under this subsection readily accessible to the public,
				consistent with applicable security constraints and confidentiality
				interests.
									(b)Access to
				Federal dataIn carrying out subsection (a)(2), the Director
				shall be provided access to—
									(1)all safety data
				held by any agency of the Department; and
									(2)all safety data
				held by any other Federal Government agency that is germane to carrying out
				subsection (a), upon written request and subject to any statutory or regulatory
				restrictions.
									(c)Intermodal
				transportation database
									(1)In
				generalIn consultation with the Under Secretary for Policy, the
				Assistant Secretaries, and the heads of the operating administrations of the
				Department of Transportation, the Director shall establish and maintain a
				transportation database for all modes of transportation.
									(2)Use of
				databaseThe database established under this subsection shall be
				suitable for analyses carried out by the Federal Government, the States, and
				metropolitan planning organizations.
									(3)ContentsThe
				database established under this section shall include—
										(A)information on
				the volumes and patterns of movement, including local, interregional, and
				international movement—
											(i)of goods by all
				modes of transportation and intermodal combinations, and by relevant
				classification; and
											(ii)of people by all
				modes of transportation (including bicycle and pedestrian modes) and intermodal
				combinations, and by relevant classification;
											(B)information on
				the location and connectivity of transportation facilities and services;
				and
										(C)a national
				accounting of expenditures and capital stocks on each mode of transportation
				and intermodal combination.
										6304.National
				Transportation Library
								(a)Purpose and
				establishmentThere is established, in the Bureau, a National
				Transportation Library (referred to in this section as the
				Library), which shall—
									(1)support the
				information management and decisionmaking needs of transportation at Federal,
				State, and local levels;
									(2)be headed by an
				individual who is highly qualified in library and information science;
									(3)acquire,
				preserve, and manage transportation information and information products and
				services for use of the Department of Transportation, other Federal agencies,
				and the general public;
									(4)provide reference
				and research assistance;
									(5)serve as a
				central depository for research results and technical publications of the
				Department of Transportation;
									(6)provide a central
				clearinghouse for transportation data and information in the Federal
				Government;
									(7)serve as
				coordinator and policy lead for transportation information access;
									(8)provide
				transportation information and information products and services to the
				Department of Transportation, other agencies of the Federal Government, public
				and private organizations, and individuals, within the United States and
				internationally;
									(9)coordinate
				efforts among, and cooperate with, transportation libraries, information
				providers, and technical assistance centers, in conjunction with private
				industry and other transportation library and information centers, toward the
				development of a comprehensive transportation information and knowledge network
				supporting activities described in subparagraphs (A) through (K) of section
				6303(a)(6); and
									(10)engage in such
				other activities as the Director determines appropriate and as the Library’s
				resources permit.
									(b)AccessThe
				Director shall publicize, facilitate, and promote access to the information
				products and services described in subsection (a) to improve—
									(1)the ability of
				the transportation community to share information; and
									(2)the ability of
				the Director to make statistics and other information readily accessible under
				section 6303(a)(10).
									(c)Agreements
									(1)In
				generalThe Director may enter into agreements with, award grants
				to, and receive funds from any State and other political subdivision,
				organization, business, or individual for the purpose of conducting activities
				under this section.
									(2)Contracts,
				grants, and agreementsThe Library may initiate and support
				specific information and data management, access, and exchange activities in
				connection with matters relating to Department of Transportation's strategic
				goals, knowledge networking, and national and international cooperation by
				entering into contracts or awarding grants for the conduct of such
				activities.
									(3)FundsAmounts
				received under this subsection for payments for library products and services
				or other activities shall—
										(A)be deposited in
				the Research and Innovative Technology Administration's general fund account;
				and
										(B)remain available
				to the Library until expended.
										6305.Advisory
				Council on Transportation Statistics
								(a)In
				generalThe Director shall maintain an Advisory Council on
				Transportation Statistics (referred to in this section as the Advisory
				Council).
								(b)FunctionThe
				Advisory Council shall advise the Director on—
									(1)the quality,
				reliability, consistency, objectivity, and relevance of transportation
				statistics and analyses collected, supported, or disseminated by the Bureau and
				the Department of Transportation; and
									(2)methods to
				encourage cooperation and interoperability of transportation data collected by
				the Bureau, the operating administrations of the Department, States, local
				governments, metropolitan planning organizations, and private sector
				entities.
									(c)Membership
									(1)In
				generalThe Advisory Council shall be composed of not fewer than
				9 members and not more than 11 members, who shall be appointed by the
				Director.
									(2)SelectionIn
				selecting members for the Advisory Council, the Director shall appoint
				individuals who—
										(A)are not officers
				or employees of the United States;
										(B)possess expertise
				in—
											(i)transportation
				data collection, analysis, or application;
											(ii)economics;
				or
											(iii)transportation
				safety; and
											(C)represent a cross
				section of transportation stakeholders, to the greatest extent possible.
										(3)Terms of
				appointment
										(A)In
				generalExcept as provided in subparagraph (B), members of the
				Advisory Council—
											(i)shall be
				appointed to staggered terms not to exceed 3 years; and
											(ii)may be
				renominated for 1 additional 3-year term.
											(B)Current
				membersMembers serving on the Advisory Council as of the date of
				the enactment of the Research and Innovative
				Technology Administration Reauthorization Act of 2011 shall serve
				until the end of their appointed terms.
										(d)Applicability
				of Federal Advisory Committee ActThe Federal Advisory Committee
				Act (except for section 14 of such Act) shall apply to the Advisory
				Council.
								6306.Transportation
				statistical collection, analysis, and disseminationTo ensure that all transportation
				statistical collection, analysis, and dissemination is carried out in a
				coordinated manner, the Director may—
								(1)utilize, with
				their consent, the services, equipment, records, personnel, information, and
				facilities of other Federal, State, local, and private agencies and
				instrumentalities with or without reimbursement for such utilization;
								(2)enter into
				agreements with agencies and instrumentalities referred to in paragraph (1) for
				purposes of data collection and analysis;
								(3)confer and
				cooperate with foreign governments, international organizations, States,
				municipalities, and other local agencies;
								(4)request such
				information, data, and reports from any Federal agency as may be required to
				carry out the purposes of this section;
								(5)encourage
				replication, coordination, and sharing among transportation agencies regarding
				information systems, information policy, and data; and
								(6)confer and
				cooperate with Federal statistical agencies as needed to carry out the purposes
				of this section, including by entering into cooperative data sharing agreements
				in conformity with all laws and regulations applicable to the disclosure and
				use of data.
								6307.Furnishing
				information, data, or reports by Federal agenciesFederal agencies requested to furnish
				information, data, or reports under section 6303(b) shall provide such
				information to the Bureau as is required to carry out the purposes of this
				section.
							6308.Prohibition
				on certain disclosures
								(a)In
				generalAn officer, employee, or contractor of the Bureau may
				not—
									(1)make any
				disclosure in which the data provided by an individual or organization under
				section 6303 can be identified;
									(2)use the
				information provided under section 6303 for a nonstatistical purpose; or
									(3)permit anyone
				other than an individual authorized by the Director to examine any individual
				report provided under section 6303.
									(b)Copies of
				reports
									(1)In
				generalA department, bureau, agency, officer, or employee of the
				United States (except the Director in carrying out this section) may not
				require, for any reason, a copy of any report that has been filed under section
				6303 with the Bureau or retained by an individual respondent.
									(2)Limitation on
				judicial proceedingsA copy of a report described in paragraph
				(1) that has been retained by an individual respondent or filed with the Bureau
				or any of its employees, contractors, or agents—
										(A)shall be immune
				from legal process; and
										(B)may not, without
				the consent of the individual concerned, be admitted as evidence or used for
				any purpose in any action, suit, or other judicial or administrative
				proceedings.
										(3)ApplicabilityThis
				subsection shall only apply to reports that permit information concerning an
				individual or organization to be reasonably determined by direct or indirect
				means.
									(c)Informing
				respondent of use of dataIf the Bureau is authorized by statute
				to collect data or information for a nonstatistical purpose, the Director shall
				clearly distinguish the collection of such data or information, by rule and on
				the collection instrument, to inform a respondent who is requested or required
				to supply the data or information of the nonstatistical purpose.
								6309.Data
				accessThe Director shall be
				provided access to transportation and transportation-related information in the
				possession of any Federal agency, except—
								(1)information that
				is expressly prohibited by law from being disclosed to another Federal agency;
				or
								(2)information that
				the agency possessing the information determines could not be disclosed without
				significantly impairing the discharge of authorities and responsibilities which
				have been delegated to, or vested by law, in such agency.
								6310.Proceeds of
				data product salesNotwithstanding section 3302 of title 31,
				amounts received by the Bureau from the sale of data products, for necessary
				expenses incurred, may be credited to the Highway Trust Fund (other than the
				Mass Transit Account) for the purpose of reimbursing the Bureau for such
				expenses.
							6311.Information
				collectionAs the head of an
				independent Federal statistical agency, the Director may consult directly with
				the Office of Management and Budget concerning any survey, questionnaire, or
				interview that the Director considers necessary to carry out the statistical
				responsibilities under this subchapter.
							6312.National
				transportation atlas database
								(a)In
				generalThe Director shall develop and maintain a national
				transportation atlas database that is comprised of geospatial databases that
				depict—
									(1)transportation
				networks;
									(2)flows of people,
				goods, vehicles, and craft over the networks; and
									(3)social, economic,
				and environmental conditions that affect, or are affected by, the
				networks.
									(b)Intermodal
				network analysisThe databases developed under subsection (a)
				shall be capable of supporting intermodal network analysis.
								6313.Limitations
				on statutory constructionNothing in this subchapter may be
				construed—
								(1)to authorize the
				Bureau to require any other department or agency to collect data; or
								(2)to reduce the
				authority of any other officer of the Department to independently collect and
				disseminate data.
								6314.Research and
				development grantsThe
				Secretary may award grants to, or enter into cooperative agreements or
				contracts with, public and nonprofit private entities (including State
				transportation departments, metropolitan planning organizations, and
				institutions of higher education) for—
								(1)investigation of
				the subjects specified in section 6303 and research and development of new
				methods of data collection, standardization, management, integration,
				dissemination, interpretation, and analysis;
								(2)demonstration
				programs by States, local governments, and metropolitan planning organizations
				to coordinate data collection, reporting, management, storage, and archiving to
				simplify data comparisons across jurisdictions;
								(3)development of
				electronic clearinghouses of transportation data and related information, as
				part of the National Transportation Library under section 6304; and
								(4)development and
				improvement of methods for sharing geographic data, in support of the database
				under section 6303 and the National Spatial Data Infrastructure.
								6315.Transportation
				statistics annual reportThe
				Director shall submit to the President and Congress a transportation statistics
				annual report, which shall include—
								(1)information on items referred to in section
				6303(a)(6);
								(2)documentation of methods used to obtain and
				ensure the quality of the statistics presented in the report; and
								(3)recommendations for improving
				transportation statistical information.
								6316.Mandatory
				response authority for data collectionsAny individual who, as the owner, official,
				agent, person in charge, or assistant to the person in charge of any
				corporation, company, business, institution, establishment, organization of any
				nature or the member of a household, neglects or refuses, after requested by
				the Director or other authorized officer, employee, or contractor of the
				Bureau, to answer completely and correctly to the best of the individual’s
				knowledge all questions relating to the corporation, company, business,
				institution, establishment, or other organization or household, or to make
				available records or statistics in the individual’s official custody, contained
				in a data collection request prepared and submitted under section
				6303(a)—
								(1)shall be fined not more than $500, except
				as provided under paragraph (2); and
								(2)if the individual willfully gives a false
				answer to such a question, shall be fined not more than
				$10,000.
								.
			(b)Rules of
			 constructionIn transferring the provisions under section 111 of
			 title 49, United States Code, to chapter 63 of title 49, as added by subsection
			 (a), the following rules of construction shall apply:
				(1)For purposes of
			 determining whether 1 provision of law supersedes another based on enactment
			 later in time, a provision under chapter 63 of title 49, United States Code, is
			 deemed to have been enacted on the date of the enactment of the corresponding
			 provision under section 111 of such title.
				(2)A reference to a
			 provision under such chapter 65 is deemed to refer to the corresponding
			 provision under such section 111.
				(3)A reference to a
			 provision under such section 111, including a reference in a regulation, order,
			 or other law, is deemed to refer to the corresponding provision under such
			 chapter 65.
				(4)A regulation,
			 order, or other administrative action authorized by a provision under such
			 section 111 continues to be authorized by the corresponding provision under
			 such chapter 65.
				(5)An action taken
			 or an offense committed under a provision of section 111 is deemed to have been
			 taken or committed under the corresponding provision of chapter 65.
				(c)Conforming
			 amendments
				(1)RepealChapter
			 1 of title 49, United States Code, is amended—
					(A)by repealing
			 section 111; and
					(B)by striking the
			 item relating to section 111 in the chapter analysis.
					(2)Analysis of
			 subtitle IIIThe table of chapters for subtitle III of title 49,
			 United States Code, is amended by inserting after the item for chapter 61 the
			 following:
					
						63. Bureau
				of Transportation Statistics . . . . . . . . . . . . . . . . . . . . . . .
				6301.
				5.5.9 GHz
			 vehicle-to-vehicle and vehicle-to-infrastructure communications systems
			 deployment
			(a)In
			 generalSubchapter I of
			 chapter 55 of title 49, United States Code, as amended by section 3, is further
			 amended by adding at the end the following:
				
					5508.GHz
				vehicle-to-vehicle and vehicle-to-infrastructure communications systems
				deployment
						(a)In
				generalNot later than 3 years after the date of the enactment of
				this section, the Secretary shall submit a report to the
				Committee on Commerce, Science, and
				Transportation of the Senate, the
				Committee on Transportation and Infrastructure
				of the House of Representatives, and the
				Committee on Energy and Commerce of the House
				of Representatives that—
							(1)defines a
				recommended implementation path for Dedicated Short Range Communications (DSRC)
				technology and applications; and
							(2)includes guidance
				concerning the relationship of the proposed DSRC deployment to Intelligent
				Transportation System National Architecture and Standards.
							(b)Report
				reviewThe Secretary shall enter into an agreement for the review
				of the report submitted under subsection (a) by an independent third party with
				subject matter
				expertise.
						.
			(b)Conforming
			 amendmentThe analysis of chapter 55 of title 49, United States
			 Code, is amended by inserting after the item relating to section 5507, as added
			 by section 3, the following:
				
					
						5508. 5.9 GHz vehicle-to-vehicle and vehicle-to-infrastructure
				communications systems
				deployment.
					
					.
			6.Administrative
			 authoritySection 112 of title
			 49, United States Code, is amended by inserting after subsection (e) the
			 following:
			
				(f)Program
				evaluation and oversightThe Administrator is authorized to
				expend not more than 1.5 percent of the amounts authorized to be appropriated
				for each of the fiscal years 2012 and 2013, for necessary expenses for
				administration and operations of the Research and Innovative Technology
				Administration for the coordination, evaluation, and oversight of the programs
				administered by the Administration.
				(g)Collaborative
				research and development
					(1)In
				generalTo encourage innovative solutions to multimodal
				transportation problems and stimulate the deployment of new technology, the
				Administrator may carry out, on a cost-shared basis, collaborative research and
				development with—
						(A)non-Federal
				entities, including State and local governments, foreign governments, colleges
				and universities, corporations, institutions, partnerships, sole
				proprietorships, and trade associations that are incorporated or established
				under the laws of any State;
						(B)Federal
				laboratories; and
						(C)other Federal
				agencies.
						(2)Cooperation,
				grants, contracts, and agreementsNotwithstanding any other
				provision of law, the Administrator may directly initiate contracts, grants,
				other transactions, and cooperative research and development agreements (as
				defined in section 12 of the Stevenson-Wydler Technology Innovation Act of 1980
				(15 U.S.C. 3710a)) to fund, and accept funds from, the Transportation Research
				Board of the National Research Council of the National Academy of Sciences,
				State departments of transportation, cities, counties, universities,
				associations, and the agents of such entities to conduct joint transportation
				research and technology efforts.
					(3)Federal
				share
						(A)In
				generalThe Federal share of the cost of activities carried out
				under a cooperative research and development agreement entered into under this
				subsection may not exceed 50 percent unless the Secretary approves a greater
				Federal share due to substantial public interest or benefit.
						(B)Non-federal
				shareAll costs directly incurred by the non-Federal partners,
				including personnel, travel, facility, and hardware development costs, shall be
				credited toward the non-Federal share of the cost of the activities described
				in subparagraph (A).
						(4)Use of
				technologyThe research, development, or use of a technology
				under a cooperative research and development agreement entered into under this
				subsection, including the terms under which the technology may be licensed and
				the resulting royalties may be distributed, shall be subject to the
				Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et
				seq.).
					(5)Waiver of
				advertising requirementsSection 3709 of the Revised Statutes (41
				U.S.C. 5) shall not apply to a contract, grant, or other agreement entered into
				under this
				chapter.
					.
		7.Prize
			 authority
			(a)In
			 generalChapter 3 of title 49, United States Code, is amended by
			 inserting before section 336 the following:
				
					335.Prize
				authority
						(a)In
				generalThe Secretary of Transportation may carry out a program,
				in accordance with this section, to competitively award cash prizes to
				stimulate innovation in basic and applied research, technology development, and
				prototype demonstration that have the potential for application to the national
				transportation system.
						(b)TopicsIn
				selecting topics for prize competitions under this section, the Secretary
				shall—
							(1)consult with a
				wide variety of Government and nongovernment representatives; and
							(2)give
				consideration to prize goals that demonstrate innovative approaches and
				strategies to improve the safety, efficiency, and sustainability of the
				national transportation system.
							(c)AdvertisingThe
				Secretary shall encourage participation in the prize competitions through
				extensive advertising.
						(d)Requirements
				and registrationFor each prize competition, the Secretary shall
				publish a notice on a public website that describes—
							(1)the subject of
				the competition;
							(2)the eligibility
				rules for participation in the competition;
							(3)the amount of the
				prize; and
							(4)the basis on
				which a winner will be selected.
							(e)EligibilityAn
				individual or entity may not receive a prize under this section unless the
				individual or entity—
							(1)has registered to
				participate in the competition pursuant to any rules promulgated by the
				Secretary under this section;
							(2)has complied with
				all the requirements under this section;
							(3)(A)in the case of a
				private entity, is incorporated in, and maintains a primary place of business
				in, the United States; or
								(B)in the case of an individual, whether
				participating singly or in a group, is a citizen or permanent resident of the
				United States; and
								(4)is not a Federal
				entity or Federal employee acting within the scope of his or her
				employment.
							(f)Liability
							(1)Assumption of
				risk
								(A)In
				generalA registered participant shall agree to assume any and
				all risks and waive claims against the Federal Government and its related
				entities, except in the case of willful misconduct, for any injury, death,
				damage, or loss of property, revenue, or profits, whether direct, indirect, or
				consequential, arising from participation in a competition, whether such
				injury, death, damage, or loss arises through negligence or otherwise.
								(B)Related
				entityIn this paragraph, the term related entity
				means a contractor, subcontractor (at any tier), supplier, user, customer,
				cooperating party, grantee, investigator, or detailee.
								(2)Financial
				responsibilityA participant shall obtain liability insurance or
				demonstrate financial responsibility, in amounts determined by the Secretary,
				for claims by—
								(A)a third party for
				death, bodily injury, or property damage, or loss resulting from an activity
				carried out in connection with participation in a competition, with the Federal
				Government named as an additional insured under the registered participant’s
				insurance policy and registered participants agreeing to indemnify the Federal
				Government against third party claims for damages arising from or related to
				competition activities; and
								(B)the Federal
				Government for damage or loss to Government property resulting from such an
				activity.
								(g)Judges
							(1)SelectionFor
				each prize competition, the Secretary, either directly or through an agreement
				under subsection (h), shall assemble a panel of qualified judges to select the
				winner or winners of the prize competition on the basis described in subsection
				(d). Judges for each competition shall include individuals from outside the
				Administration, including the private sector.
							(2)LimitationsA
				judge selected under this subsection may not—
								(A)have personal or
				financial interests in, or be an employee, officer, director, or agent of, any
				entity that is a registered participant in a prize competition under this
				section; or
								(B)have a familial
				or financial relationship with an individual who is a registered
				participant.
								(h)Administering
				the competitionThe Secretary may enter into an agreement with a
				private, nonprofit entity to administer the prize competition, subject to the
				provisions of this section.
						(i)Funding
							(1)Private sector
				fundingA cash prize under this section may consist of funds
				appropriated by the Federal Government and funds provided by the private
				sector. The Secretary may accept funds from other Federal agencies, State and
				local governments, and metropolitan planning organizations for the cash prizes.
				The Secretary may not give any special consideration to any private sector
				entity in return for a donation under this paragraph.
							(2)Availability of
				fundsNotwithstanding any other provision of law, amounts
				appropriated for prize awards under this section—
								(A)shall remain
				available until expended; and
								(B)may not be
				transferred, reprogrammed, or expended for other purposes until after the
				expiration of the 10-year period beginning on the last day of the fiscal year
				for which the funds were originally appropriated.
								(3)Savings
				provisionNothing in this subsection may be construed to permit
				the obligation or payment of funds in violation of the Anti-Deficiency Act (31
				U.S.C. 1341).
							(4)Prize
				announcementA prize may not be announced under this section
				until all the funds needed to pay out the announced amount of the prize have
				been appropriated or committed in writing by a private source.
							(5)Prize
				increasesThe Secretary may increase the amount of a prize after
				the initial announcement of the prize under this section if—
								(A)notice of the
				increase is provided in the same manner as the initial notice of the prize;
				and
								(B)the funds needed
				to pay out the announced amount of the increase have been appropriated or
				committed in writing by a private source.
								(6)Congressional
				notificationA prize competition under this section may offer a
				prize in an amount greater than $1,000,000 only after 30 days have elapsed
				after written notice has been transmitted to the
				Committee on Commerce, Science, and
				Transportation of the Senate and the
				Committee on Science, Space, and Technology of
				the House of Representatives.
							(7)Award
				limitA prize competition under this section may not result in
				the award of more than $25,000 in cash prizes without the approval of the
				Secretary.
							(j)Use of
				department name and insigniaA registered participant in a prize
				competition under this section may use the Department’s name, initials, or
				insignia only after prior review and written approval by the Secretary.
						(k)Compliance with
				existing lawThe Federal Government shall not, by virtue of
				offering or providing a prize under this section, be responsible for compliance
				by registered participants in a prize competition with Federal law, including
				licensing, export control, and non-proliferation laws, and related
				regulations.
						.
			(b)Conforming
			 amendmentThe analysis of chapter 3 of title 49, United States
			 Code, is amended by inserting before the item relating to section 336 the
			 following:
				
					
						335. Prize
				authority.
					
					.
			8.Transportation
			 research and developmentSection 508(a) of title 23, United States
			 Code, is amended—
			(1)in paragraph (1), by striking
			 SAFETEA–LU and inserting Research and Innovative Technology Administration
			 Reauthorization Act of 2011; and
			(2)by amending paragraph (2)(A) to read as
			 follows:
				
					(A)describe the
				primary purposes of the transportation research and development program, which
				shall include—
						(i)promoting
				safety;
						(ii)reducing
				congestion and improving mobility;
						(iii)promoting
				security;
						(iv)protecting and
				enhancing the environment;
						(v)preserving the
				existing transportation system; and
						(vi)improving
				transportation infrastructure, in coordination with Department of
				Transportation strategic goals and planning
				efforts;
						.
			9.Use of funds for
			 intelligent transportation systems activitiesSection 513 of title 23, United States Code,
			 is amended to read as follows:
			
				513.Use of funds
				for ITS activities
					(a)In
				generalThe Secretary may use not more than $500,000 of the
				amounts made available to the Department for each fiscal year to carry out the
				Intelligent Transportation Systems Program (referred to in this section as
				ITS) on intelligent transportation system outreach, websites,
				public relations, displays, tours, and brochures.
					(b)PurposeAmounts
				authorized for use under subsection (a) are intended to develop, administer,
				communicate, and promote the use of products of research, technology, and
				technology transfer programs under this section.
					(c)ITS deployment
				incentives
						(1)In
				generalThe Secretary may develop and implement incentives to
				accelerate the deployment of ITS technologies and services within all programs
				receiving amounts appropriated pursuant to section 11 of the
				Research and Innovative Technology
				Administration Reauthorization Act of 2011.
						(2)Comprehensive
				planThe Secretary shall develop a detailed and comprehensive
				plan to carry out this subsection that addresses how incentives may be adopted,
				as appropriate, through the existing deployment activities carried out by
				surface transportation modal
				administrations.
						.
		10.National Travel
			 Data Program
			(a)In
			 generalSubchapter I of chapter 55 of title 49, United States
			 Code, as amended by sections 3 and 5, is further amended by adding at the end
			 the following:
				
					5509.National
				Travel Data Program
						(a)EstablishmentNot
				later than 18 months after the date of the enactment of the
				Research and Innovative Technology
				Administration Reauthorization Act of 2011, the Secretary of
				Transportation shall establish the National Travel Data Program (referred to in
				this section as the ‘Program’) to collect essential national
				passenger and freight travel data to help guide transportation operations,
				policy, and investment decisions for Federal, State, and local governments and
				the private sector.
						(b)Program
				elementsIn carrying out the Program, the Secretary shall—
							(1)collect data and
				make such data available to support transportation operations, policy, and
				investment decisions, including data on system performance, safety,
				international competitiveness, energy efficiency, and changes in
				demographics;
							(2)improve the
				quality of the data collected under the Program, including identifying and
				addressing current gaps in passenger and freight travel data collection, such
				as the sample sizes and frequency of transportation surveys including the
				Commodity Flow Survey, the National Household Travel Survey, and the
				Transportation Services Index; and
							(3)consult with
				State and local governments, private sector data providers, and professional
				and nonprofit associations to improve the integration, management, and
				implementation of data collected under the Program.
							(c)Advisory
				Council on Transportation Statistics
							(1)EstablishmentIn
				carrying out the Program, the Secretary shall seek recommendations from the
				Advisory Council on Transportation Statistics, established under section 6305
				on—
								(A)the design and
				implementation of the Program;
								(B)emerging
				transportation-related data needs relevant to the Program; and
								(C)other matters the
				Secretary determines to be appropriate.
								(d)Reports to
				Congress
							(1)5-year
				planNot later than 1 year after the date of the enactment of the
				Research and Innovative Technology
				Administration Reauthorization Act of 2011, the Secretary shall
				submit, to the Committee on Commerce,
				Science, and Transportation of the Senate and the
				Committee on Transportation and Infrastructure
				of the House of Representatives, a 5-year plan for
				implementing the National Travel Data Program that includes benchmarks and
				goals.
							(2)Biennial
				reportUpon the establishment of the National Travel Data
				Program, and every 2 years thereafter, the Secretary shall submit a report on
				the activities of the Program to the congressional committees set forth in
				paragraph (1).
							(e)FundingOf
				the amounts made available under section 11 of the
				Research and Innovative Technology
				Administration Reauthorization Act of 2011, $8,000,000 shall be
				available for each of the fiscal years 2012 and 2013 to establish and maintain
				the
				Program.
						.
			(b)Clerical
			 amendmentThe chapter
			 analysis for chapter 55 of title 49, United States Code, as amended by sections
			 3 and 5, is further amended by inserting after the item relating to section
			 5508 the following:
				
					
						5509. National Travel Data
				Program.
					
					.
			11.Authorization
			 of appropriations
			(a)In
			 generalThere are authorized to be appropriated out of the
			 Highway Trust Fund (other than the Mass Transit Account), under the conditions
			 set forth in subsection (b)—
				(1)$55,297,000 for
			 fiscal year 2012; and
				(2)$55,597,000 for
			 fiscal year 2013.
				(b)Applicability
			 of title 23, United States Code
				(1)In
			 generalExcept as provided in paragraph (2), amounts appropriated
			 pursuant to subsection (a) shall be available for obligation in the same manner
			 as if such funds were apportioned under chapter 1 of title 23, United States
			 Code.
				(2)Federal
			 shareThe Federal share of the cost of a project or activity
			 carried out with amounts appropriated pursuant to subsection (a) shall be 50
			 percent unless another percentage is—
					(A)expressly
			 provided under this Act or the amendments made by this Act; or
					(B)determined by the
			 Secretary.
					(3)Availability;
			 transferabilityAmounts appropriated pursuant to subsection (a)
			 shall remain available until expended and shall not be transferable.
				
	
		November 13, 2012
		Reported without amendment
	
